    [exhibit103hansencarag_image2.jpg]





Lease Car Arrangement






Between     und


Vistaprint Schweiz GmbH    Dr Hauke Hansen
Brunngasse 6    
Postfach 2522    
CH-8401 Winterthur    
(nachstehend „Arbeitnehmer“)


        






This document summarizes the arrangement between Hauke Hansen and Vistaprint
regarding the private lease of a car. There is no company obligation towards the
car, Hauke Hansen or the leasing agent.


The following provisions were agreed:
•
He would receive a maximum of € 1000 to cover leasing fees.

•
He can claim for fuel expenses for company use and will be reimbursed for this.

•
Upon signature of a new leasing contract, lease car provisions will be reviewed.

•
Expenses for servicing, cleaning and repairs will be reimbursed in line with
normal use.







Place, Date:         Place, Date: Winterthur, 14 February 2013








/s/Hauke Hansen        /s/Peter Anderegg    
Dr    Hauke Hansen        Peter Anderegg on behalf of Vistaprint Schweiz GmbH


